DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          SASCHA M. HUFER and SPECTRUM REALTY, LLC,
                          Appellants,

                                     v.

     TIERA DEL REY PROPERTY OWNERS ASSOCIATION, INC.,
                         Appellee.

                                No. 4D17-61

                           [October 19, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No. 50-2014-CA-
005557-XXXX-MB.

  Ronald M. Gaché and Scott A. Simon of Shapiro, Fishman & Gaché,
LLP, Boca Raton, for appellants.

   Robert Rivas of Sachs Sax Caplan, P.L., Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.